
	
		I
		112th CONGRESS
		2d Session
		H. R. 5983
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2012
			Mr. Stivers
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 2539 Dartmoor Road in Grove City, Ohio, as the Master
		  Sergeant Shawn T. Hannon and Veterans Memorial Post Office
		  Building.
	
	
		1.Master Sergeant Shawn T.
			 Hannon and Veterans Memorial Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 2539 Dartmoor Road in Grove City, Ohio, shall be known and
			 designated as the Master Sergeant Shawn T. Hannon and Veterans Memorial
			 Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Master
			 Sergeant Shawn T. Hannon and Veterans Memorial Post Office
			 Building.
			
